Citation Nr: 0004619	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-32 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder described as a psychoneurotic disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The appellant had active service from March 1943 to August 
1943. This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida (hereinafter RO), which denied service 
connection for a psychoneurosis.

The service representative has argued in his Presentation to 
the Board that the VA must fully developed a claim, prior to 
a determination concerning its well groundedness.  The Board 
has determined that the RO has developed this claim to the 
extent possible.  This development was limited by the failure 
of the appellant to assist in the development of the claim.

The veteran filed a claim for a psychoneurosis/schizoid 
disorder in January 1994 , over 50 years after service, and 
in support of his claim, he submitted duplicate copies of his 
service medical records.  No post service records were 
submitted or claimed to have existed.  In addition he failed 
to report for his VA Travel Board hearing in February 1998.  
He was rescheduled in April 1998, but the letter informing 
him of the new hearing date was returned as undeliverable.  
Several attempts by the RO, as well as the service 
representative, have failed to locate the appellant.  In 
addition, the Board has tried to locate the appellant 
administratively.  This effort two was without success.  The 
last direct correspondence from him was in August 1995.  
Further development has not occurred due to his failure to 
report for his hearing, as well as his failure to provide 
information as to his whereabouts.  


FINDINGS OF FACT

1. All relevant evidence necessary and available for an 
equitable disposition of the appellant's claim has been 
obtained by the RO, to the extent possible.

2.  A psychoneurotic disorder is unequivocally shown to have 
been present prior to the appellant's entrance into active 
duty service, and the presumption of soundness is rebutted.  

3.  There is no competent evidence to establish that a 
psychoneurotic disorder underwent a permanent increase in 
severity during service. 

4.  There is no post service competent medical evidence or 
opinion that the pre-service psychoneurotic disorder was 
aggravated by any in-service event or occurrence.

5. There is no post service evidence of any treatment, or 
diagnosis of a psychoneurotic disorder.


CONCLUSION OF LAW

A psychoneurotic disorder clearly and unmistakably pre-
existed service and was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Black v. Brown, 10 Vet. App. 279 (1997).  The duty to 
assist under 38 U.S.C.A. § 5107(a) is triggered only after a 
well-grounded claim is submitted.  See Anderson v. Brown, 9 
Vet. App. 542, 546 (1996).  Evidentiary assertions by the 
person who submits a claim must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  Where 
the determinative issue is factual rather than medical in 
nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  For a service-connected claim to be 
well grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), appeal docketed, No. 97-7014 (Fed. Cir. Nov. 25, 
1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999). 

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 1999).  A 
pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991 & Supp. 1999) 38 
C.F.R. § 3.306 (1999).  Moreover, "temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
However, the increase need not be so severe as to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).

The evidence is uncontroverted that the veteran had a 
psychoneurotic disorder prior to entering into service. His 
service medical records indicate that he was hospitalized for 
a nervous stomach disorder in June 1943.  He advised the 
examiner that he had been having stomach troubles, stiffness, 
and tingling in his fingertips, cramping, hyperventilation, 
etc., for about 3 years, beginning with marital and family 
problems. He was miserable, and had not been able to get over 
it.  He was transferred to a neuropsychiatric section for 
further evaluation. The examiners opined that there was no 
organic cause for his various somatic complaints.  A medical 
board found him unfit for service, and he was discharged from 
service.  The diagnosis was psychoneurosis, mixed type, cause 
undetermined, existed prior to service (EPTS).

The appellant filed a claim for service connection for 
psychoneurosis/ schizoid disorder in January 1994, over 50 
years after service. As evidence in support of his claim, he 
submitted duplicate copies of his service medical records.  
No post service medical records have been submitted or 
claimed to have existed.

Service connection was denied in March 1994 on the basis that 
the disorder was a constitutional defect existing prior to 
service, and was not aggravated by service.

The appellant requested and was scheduled for a Travel 
Section Board hearing at the RO in February 1998, but failed 
to report.  The RO rescheduled the hearing in April 1998.  
However the letter for the second Travel Board hearing was 
returned as non-deliverable.  As noted, attempts by the Board 
to contact the veteran have also been unsuccessful.

A report of contact dated in April 1998, notes that the VA 
and the service representative have made numerous attempts to 
locate the appellant to no avail.  The last correspondence 
received from the appellant was in August 1995.

A claimant, in pursuing his appeal, is required to cooperate 
in the development of all facts pertinent to his claims, and 
the duty to assist is not a "one-way street" as noted in Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Failure to report to a 
VA examination or to submit additional evidence in order to 
facilitate the claims adjudication process may be considered 
as abandonment of the claim.  Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  See also 38 C.F.R. § 3.655 (1998).  There 
is no additional evidence of record to establish that the 
appellant has made any efforts to contact the RO to update 
his address, to submit additional evidence, to request the 
scheduling of another Travel Board hearing, or to provide 
explanation for his failure to report.  While VA does have a 
duty to assist a veteran in the development of his claim, 
that duty is not limitless.  In the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts. If he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  In this case, the Board has 
determined that the VA has fulfilled its duty to assist the 
veteran with respect to developing his claim as provided by 
38 U.S.C.A. § 5107(a), and that the appeal will be considered 
on the basis of the evidence of record.

As previously noted, there are no post service VA, or private 
medical records indicating complaints or treatment for a 
psychoneurotic disorder, nor is there any evidence indicating 
that the veteran sought any treatment for a psychoneurotic 
disorder for which records could be obtained. 

The evidentiary assertions as to the claim of service 
connection for a psychoneurotic disorder are inherently 
incredible and beyond the competence of the veteran when 
viewed in the context of the total record.  The veteran is 
advised that where the determinative issues involve questions 
of medical causation, medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Consequently, lay assertions of 
medical causation or medical diagnosis cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Hence, the Board 
finds that the veteran's unsubstantiated allegations alone 
are an insufficient basis on which to establish a well-
grounded claim for service connection for a psychoneurotic 
disorder.  

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
this case, the evidence, as outlined above, does not 
establish an etiological or causal relationship between the 
veteran's pre-service psychoneurotic disorder, and any 
aggravation in service.  Neither is there any evidence 
submitted of any continuing or current symptomatology.  
Notwithstanding his claim, service medical records indicate a 
3-year history of psychoneurotic behavior (EPTS).  Such 
reported history was given in conjunction with necessary 
medical treatment, and is therefore highly probative.  
Moreover, a military physical evaluation board made a 
specific finding that the veteran's psychoneurotic disorder 
existed prior to service and was not aggravated by service. 

Therefore, the Board can only conclude that a psychoneurotic 
disorder was not caused by any incident of service, nor was 
there any permanent increase in pathology of a pre-existing 
psychoneurotic disorder in service.  Because there was no 
increase in the pre-service disorder, aggravation may not be 
conceded.

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well- grounded claim.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in disability. Accordingly, based on the evidence of record, 
as there is no evidence of a current chronic psychoneurotic 
pathology, the Board finds that the veteran's claim of 
entitlement to service connection for a psychoneurotic 
disorder is not well grounded.  38 U.S.C.A. § 5107(b).

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, in 
the Statement of the case, as well as in other 
correspondence, the appellant has been notified of the 
defects in the evidentiary record, and the kinds of 
information needed.  As such, it is concluded he has been 
appropriately advised as to the information needed.


ORDER

Entitlement to service connection for a psychoneurotic 
disorder is denied as the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

